There has been no order entered by the Court of Appeals dismissing the appeal which appellants attempted to take as of right from the nonfinal order herein. We are therefore unable to entertain appellants’ application for permission by this court to appeal under section 592 of the Civil Practice Act. Motion denied, without prejudice to such further proceedings as appellants may take after entry of the order dismissing the appeal. Concur — Peck, P. J., Breitel, Botein and Rabin, JJ. [See 2 A D 2d 553.]